Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 1 of 7




           EXHIBIT 2
       Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 2 of 7




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                 DECLARATION OF RICHARD GONTANG, PH.D

      I, Richard Gontang, Ph.D, declare and state as follows:

      1.     I am over the age of eighteen (18) years, competent to testify to the

matters contained in this declaration, and testify based on my personal knowledge

acquired in the course of my official duties.

      2.     I am the Chief Clinical Officer for Saint Elizabeths Hospital (Saint

Elizabeths), the District of Columbia’s only public psychiatric facility for individuals

with serious and persistent mental illness requiring intensive inpatient care to

support their recovery. Saint Elizabeths is overseen by the District of Columbia

Department of Behavioral Health (DBH).

      3.     I have worked at Saint Elizabeths Hospital since March 2008. I have

served in a variety of roles at Saint Elizabeths, including Director of Psychology

Training and Director of Psychology. I assumed the role of Chief Clinical Officer in

April of 2016.
         Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 3 of 7




         4.   As the Chief Clinical Officer, I am in charge of the non-medical and non-

nursing clinical disciplines at Saint Elizabeths, including psychology, social work,

rehabilitation services, clinical administrators, volunteer services, and the

Therapeutic Learning Centers. Through my position, I am aware of Saint Elizabeths

Hospital operations on a daily basis to protect patients and staff from COVID-19.

         5.   Saint Elizabeths is unique among healthcare facilities in that it is

foremost a psychiatric treatment facility but also houses pre- and post-trial patients

and shares similarities with long-term care nursing facilities. The Hospital provides

critical services to some of the District’s most vulnerable residents, and the need for

these services has not stopped during the current public health emergency. The

Hospital has implemented thorough screening procedures to allow for the continued

admission of a limited number of new patients during the pandemic, while also

protecting the patients already in its care.

         6.   Saint Elizabeths Hospital has the capacity to house 292 patients. Pre-

COVID-19, the Hospital’s population census averaged 275 patients. On February 1,

2020, the Hospital census was 277. Since the COVID-19 outbreak, the Hospital has

substantially reduced its census. As of April 21, 2020, the Hospital census is 221.

Each unit at the Hospital generally houses no more than 27 patients, and has

bedrooms, common living areas, bathrooms and showering facilities, and dining

areas.

         7.   For patients currently in Saint Elizabeths’ care, the Hospital has

always maintained an individualized assessment on all patients to identify potential



                                           2
       Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 4 of 7




for treatment in the least restrictive environment. This is a core function of the

Hospital’s Department of Social Work. During the COVID-19 pandemic, the Hospital

has individually assessed each patient to determine whether the patient can be safely

discharged from the Hospital. The Hospital’s authority to discharge patients depends

upon their category. Pre-trial and post-trial patients are referred by the D.C. Superior

Court amid ongoing criminal proceedings. In response to a motion filed in Superior

Court, Saint Elizabeths completed individual evaluations of all pretrial forensic

patients charged with misdemeanors and made recommendations to the court. Since

March 1, 2020, the D.C. Superior Court has ordered 39 pretrial patients released from

the Hospital. The D.C. Superior Court ordered 5 patients discharged on April 15,

2020, and 9 on April 17, 2020, and continues to hear individual motions from pre-

trial patients for release.

       8.     Saint Elizabeths has also completed individual assessments for post-

trial patients, individuals who were found Not Guilty By Reason of Insanity (NGBRI)

and committed to the Hospital by court order. By law, the Hospital is required to

consider public safety and the risk of dangerousness and recidivism in evaluating

NGBRI patients for community release. The Hospital has evaluated all NGBRI

patients for discharge, including the named plaintiffs in this case.

       9.     Civilly committed patients are those hospitalized after being deemed a

danger to themselves or others as a result of mental illness. We have completed

individualized assessments for all civilly committed patients.




                                           3
       Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 5 of 7




      10.    A patient’s ability to safely live in the community remains a long-

standing challenge to discharging. Many of our patients do not have secure housing

available to them. Options such as homeless shelters lack adequate services and

supports for our patients and may lead to a return to inpatient setting. Successful

community discharge generally requires close coordination with a community-based

mental health provider called a Core Services Agency, or CSA. CSAs typically provide

in-home services, but this is difficult to provide if the discharged patient lacks safe

and stable housing. An additional concern is that the threat of COVID-19 is prevalent

in the community as well. For example, a patient residing in a group home risks

exposure to asymptomatic roommates, guardians, and others that are free to travel

in and out of the home creating risk of exposure. A vulnerable patient that does not

have the mental capacity to adhere to social distancing, cough etiquette, hand

washing, and other COVID-19 precautions in the community may not be any safer

when compared to the Hospital, with ready access to mental health, medical and

nursing care.

      11.    Some of our mental health treatment has been modified because of the

pandemic. All group therapy has been suspended because of CDC guidance on

minimizing group interactions. However, group therapy is just one method of

delivering one aspect of mental health treatment in the Hospital. Every patient has

a treatment team that consists of a clinical administrator that is responsible for

coordinating all care, a psychiatrist responsible for psychiatric treatment and

medications, a social worker responsible for discharge planning, and a registered



                                          4
        Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 6 of 7




nurse responsible for daily nursing care. In addition, each unit has a general medical

officer or nurse practitioner for medical issues and a psychologist for psychological

services. Individual patients may also have other individual needs, such as

rehabilitation, interpreter services (both in-person and remote), neurology, and

access to external medical care. The Hospital has a neurology department with an

on-site neurologist who provides services to patients that require that level of care.

While groups are temporarily suspended, all patients continue to receive appropriate

and individualized psychiatric treatment, including medications, medical, nursing,

and social work services, and any other specialty services that they require.

       12.   The Hospital has provided WebEx accounts for staff to conduct

individual telehealth consultations with patients for those that require individual

one-to-one therapy. Each patient unit has a shared computer, cleaned and sanitized

regularly, that is dedicated to this purpose. Saint Elizabeths Hospital is monitoring

patients to ensure this change does not negatively affect patients’ psychological

stability.

       13.   In the last 30 days, the Hospital has used its telehealth technology to

conduct treatment planning meetings, individual therapy, discharge planning

meetings, legal visits and court appearances for Mental Observation and Mental

Health Commission hearings. To increase its telehealth capacity, on April 17, 2020,

the Hospital received 14 more devices that will be used for telehealth.

       14.   In the last 30 days, there has been a documented reduction in aggressive

and assaultive behavior among patients at Saint Elizabeths. Prior to COVID-19, the



                                          5
       Case 1:19-cv-03185-RDM Document 42-2 Filed 04/21/20 Page 7 of 7




hospital averaged 43 unusual incidents of physical assault and 69 unusual incidents

of aggressive behavior by patients. Since mid-March, the Hospital reported 24

unusual incidents involving physical assault and 63 unusual incidents of aggressive

behavior.

      I declare under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.



    4/21/2020
   4/21/2
________________________               ____________________________________
DATED
   0                                   RICHARD GONTANG, PH.D




                                          6
